Citation Nr: 0722448	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to exposure to herbicide agents.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for diabetes mellitus, 
type II.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, he was not in Korea 
when or where Agent Orange was documented to be used there, 
and has not otherwise been shown to have been exposed to 
Agent Orange.    

2.  The veteran's diabetes mellitus, type II, first 
manifested many years after service and is not related to his 
service or any aspect thereof, including exposure to 
herbicide agents.  


CONCLUSION OF LAW

The veteran's diabetes mellitus, type II, was not incurred in 
or aggravated by his active service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110,  5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including diabetes mellitus, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders including diabetes 
mellitus, type II, will be rebuttably presumed if they are 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2006).  This presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).  The 
veteran in this case did not serve on active duty in Vietnam, 
but contends that he was exposed to herbicides in Korea.  
Thus, the veteran may not be presumed to have been exposed to 
Agent Orange in Vietnam, but he may nevertheless show that he 
was actually exposed to Agent Orange while in Korea.  The 
Department of Defense has indicated that Agent Orange was 
used in Korea from April 1968 to July 1969.  See, e.g., VHA 
Directive 2000-027 (September 5, 2000).  In this case, the 
veteran's service personnel records show that he served in 
Japan from February 1967 to February 1969, not in Korea.  
Even were his contentions that he served in Korea verified, 
he has stated that he served as Osan Air Base.  Herbicides 
are documented to have not been documented to have been used 
at that location.  There is no evidence that the veteran 
served in Korea during the period of time that Agent Orange 
was used there.  Therefore, service connection of diabetes 
mellitus, type II, due to exposure to Agent Orange is not 
warranted.  See 38 C.F.R. § 3.309(e).

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  

The veteran's service medical records are negative for any 
complaints or treatment relating to diabetes mellitus, type 
II.  At his February 1969 separation examination, the veteran 
was found to have no abnormalities and was not diagnosed with 
diabetes mellitus, type II.  The Board therefore finds that 
the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
diabetes mellitus, type II.  38 C.F.R. § 3.303(b).  The first           
post-service evidence of diabetes mellitus, type II, is a 
December 1997 private medical report where the veteran was 
seen for a chronic back disability.  The physician noted that 
the veteran had diabetes mellitus, type II, and hypertension.  
In a February 1999 private medical report, the veteran stated 
that his glucose readings at the VA medical center had been 
good and that he had lost five pounds since December.  The 
physician diagnosed him with diabetes mellitus, type II, with 
fairly good control.

The veteran continued to receive treatment for his diabetes 
mellitus, type II, in February 2000, May 2000, September 
2000, December 2000, and March 2001.  In a May 2001 private 
medical report, the veteran's glucose readings were elevated.  
The physician expressed his concern regarding the veteran's 
diabetes control and asked him to emphasize it in his 
personal life and in his care at the VA medical center.  A 
June 2001 VA medical report showed that the veteran's 
diabetes mellitus, type II, had recently been out of control 
but was currently better with oral medication change.  An 
October 2001 VA medical report noted that the veteran's 
diabetes mellitus was non-insulin dependent.  In a November 
2001 private medical report, the veteran stated that the VA 
medical center had been pleased with his performance after 
having received his latest glucose readings.  The physician 
found that there were no symptoms of hypoglycemia or 
hyperglycemia.  

A March 2002 private medical report showed that the veteran's 
glucose levels were elevated.  The veteran reported that his 
brother was the only other family member with diabetes and 
that his brother had been exposed to Agent Orange in Vietnam.  
The veteran stated that he had served in Korea in the early 
1960's in an area where Agent Orange was used.  The physician 
assessed the veteran as having recent problems with diabetes 
mellitus, type II, and a history of possible Agent Orange 
exposure.  However, he did not relate the veteran's diabetes 
mellitus to the Agent Orange exposure.  In a May 2002 VA 
medical report, the veteran stated that his blood pressure 
and blood sugar levels had been elevated in February and that 
he thought it may have been due to stress.  He wished to have 
his blood pressure medication increased.  His blood sugar 
levels were found to have decreased.  The veteran continued 
to receive treatment for his diabetes mellitus, type II, in 
January 2002, June 2002, September 2002, and December 2002.  

A March 2003 private medical report revealed that the veteran 
had recently been started on insulin treatment for his 
diabetes mellitus, which seemed to have been helpful.  The 
veteran's glucose levels had decreased, and there was no 
problem of significance with hypoglycemia.  In a May 2003 VA 
medical report, the physician noted that the veteran had had 
a history of diabetes for the previous five years.  The 
veteran's glucose levels were low, and he had been keeping a 
glucose level log.  The physician scheduled the veteran to 
see a dietitian.  The veteran received further treatment for 
his diabetes mellitus in April 2003, June 2003, July 2003, 
November 2003, and February 2004.  At no time did any 
treating provider relate the veteran's diabetes mellitus, 
type II, to his period of active service, including exposure 
to herbicide agents.  

The veteran testified at a hearing before a Decision Review 
Officer in November 2004.  He testified that when he served 
in Korea on and off from 1967 to 1968, Agent Orange was used 
to clean the alert pad and perimeter of the airstrip and 
airfield where he worked.  He further testified that he 
believed that Agent Orange was used to defoliate the area 
because he worked at Osan Air Base, which was the shipment 
depot for sending Agent Orange to the DMZ.  He also stated 
that he believed that the military would not use a different 
defoliant to spray the area where he worked if Agent Orange 
had been working effectively at the DMZ.  The veteran 
reported that both his private physician and the VA physician 
had told him that they were unable to determine for sure 
whether his diabetes had been caused by exposure to 
herbicides, but there was a good possibility that it had 
been.             

The first post-service evidence of the veteran's diabetes 
mellitus is in December 1997, approximately 28 years after 
his separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).   In this case, there is no evidence establishing a 
medical nexus between military service and the veteran's 
diabetes mellitus, type II.  Thus, service connection for 
diabetes mellitus is not warranted.  In addition, because 
there is no evidence that the veteran was exposed to Agent 
Orange during service, and the veteran's diabetes mellitus, 
type II, did not become manifest to a compensable degree 
within one year following active service, presumptive service 
connection for diabetes mellitus is not warranted.  

The veteran contends that his current diabetes mellitus is 
related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

The weight of the medical evidence indicates that the 
veteran's diabetes mellitus, type II, began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the diabetes mellitus was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002; a rating 
decision in August 2002; and a statement of the case in 
February 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2005 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed diabetes mellitus, type II, is 
the result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2006).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

Service connection for diabetes mellitus, type II, to include 
as secondary to exposure to herbicide agents, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


